Citation Nr: 0722307	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-10 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

The veteran presented testimony at a Board video conference 
hearing chaired by the undersigned Veterans Law Judge in 
February 2007.  A transcript of the hearing is associated 
with the veteran's claims folder.


FINDINGS OF FACT

1.  In November 1998, the RO denied entitlement to service 
connection for left ear hearing loss.

2.  The evidence associated with the claims file subsequent 
to the November 1998 RO decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for left ear hearing loss.

3.  Bilateral hearing loss is not shown to have a nexus or 
relationship to service.

4.  Tinnitus is not shown by to have a nexus or relationship 
to service.




CONCLUSIONS OF LAW

1.  The November 1998 rating decision denying entitlement to 
service connection for left ear hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1103 
(2006).

2.  The additional evidence presented since the November 1998 
rating decision is new and material, and the claim of 
entitlement to service connection for left ear hearing loss 
is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2006).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2006).

4.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Although the RO determined that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for left ear hearing loss, the Board, in the first 
instance, must also rule on the question whether new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996)

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection for left ear hearing loss was denied in a 
November 1998 rating decision because of the lack of 
competent evidence showing a current disability, the veteran 
was notified of the decision and of his appellate rights with 
respect thereto, but did not appeal.

Evidence received after the November 1998 rating decision 
included an audiogram from Finally Hear dated May 2005 which 
showed that there was some mild hearing loss in the left ear.  

As this record shows current left ear hearing loss, it is 
pertinent to a major element required to establish service 
connection.  To fairly assess the evidence, the claim must be 
re-opened and reviewed on the basis of the entire record.

The Board agrees with the RO's decision to reopen the 
appellant's claim.  38 C.F.R. § 3.156 (2006).  Accordingly, 
the Board will proceed to the merits of the claim.

Service medical records show a February 1992 audiogram showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
10
LEFT
10
5
10
25
20

The assessment noted the veteran's hearing was within normal 
limits.

At a March 1998 VA examination, the veteran reported 
decreased hearing bilaterally.  He also reported periodic 
tinnitus primarily in the left ear with unknown onset date.  
He stated the tinnitus was very infrequent and when it 
occurred it lasted for a few seconds.  The veteran described 
it as sounding like rain.

The audiogram showed pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
25
25
LEFT
5
5
10
30
25

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The diagnosis was normal hearing 
bilaterally, periodic tinnitus bilaterally.

Audiology results from Akron E.N.T., dated November 1998 
showed normal hearing levels for VA purposes.  The veteran 
reported working in loud noise.

An audiology report from Finally Hear dated May 2005 showed 
pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
35


35
LEFT
25
35


40

This examination did not show speech recognition ability.

At his February 2007 Board Central Office hearing, the 
veteran testified that he first noticed hearing loss toward 
the end of his military service.  The veteran indicated that 
while in service he worked in supply.  He testified the he 
was given ear protection.  The veteran stated he first 
started noticing tinnitus when he got home after separation 
from service.  He had a lot of trouble with background noise 
and high pitched tone people were a problem.  

The Veterans Law Judge indicated he would keep the record 
open until March 13, 2007, in order for the veteran's 
representative to submit nexus evidence.  Since this time, 
and many months thereafter, no evidence has been submitted.    

The veteran's attorney was unable to attend the hearing.  The 
veteran informed the Board that he would tell us by March 
13th, 2007, if he wanted another hearing with his attorney.  
If the veteran did not want another hearing, no additional 
notice would be sent by the veteran.  No additional evidence 
or notice has been received

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

In the present case, service medical records fail to 
demonstrate the presence of hearing loss disability (as 
defined by VA regulation), or, for that matter, chronic 
hearing loss.

Simply stated, while the veteran's hearing may have become 
less clear during his active service, the many tests in 
service and following service indicate essentially normal 
hearing for VA purposes.  For example, a March 1998 VA 
audiogram and a private audiogram in November 1998 from 
"A.", showed hearing within normal limits more than five 
years after discharge from service.   

A May 2005 audiogram from Finally Hear (many years after 
service) appears to show hearing loss as defined by 38 C.F.R. 
§ 3.385; however, this private audiogram is inadequate as it 
does not show speech recognition scores using the Maryland 
CNC Test.  In any event, it indicates a hearing loss that 
began several years after service.     

The Board must note the lapse of many years between the 
veteran's separation from service and the first indications 
of the disorder (a hearing loss for VA purposes).  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After considering the medical records in this case the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for both hearing loss and 
tinnitus.  In this regard, the service medical records do not 
show evidence of a hearing loss in service as that term is 
defined by 38 C.F.R. § 3.385. Further, the service medical 
records do not reveal any evidence of tinnitus inservice. 
Finally, there is no competent evidence that a sensorineural 
hearing loss was compensably disabling within one year of 
separation from active duty.  Further, there is no indication 
of tinnitus until several years after service, providing 
evidence against this claim.

Simply stated, the Board finds that the service and post-
service medical record provides evidence against these claims 
and outweigh the contentions of the veteran.  The appeal is 
denied.     

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
December 2004 and April 2005 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in their possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.   

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, the RO: (1) informed the appellant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence she is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has complied, to the extent 
necessary, with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or 
supplemental statement of the case.  See Mayfield  v. 
Nicholson, 20 Vet. App. 537 (Fed. Cir. 2006) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

The Board finds that the presumption of prejudice due to any 
timing error regarding notice has been rebutted in this case 
by the following: (1) based on the communications sent to the 
appellant over the course of this appeal, the veteran clearly 
had actual knowledge of the evidence they are required to 
submit in this case; and (2) based on the appellant's 
contentions and the communications provided to them by the VA 
over the course of this appeal, the appellant reasonably 
understands what was needed to prevail.  The Board finds that 
the appellant is clearly aware of the facts of this case and 
the basis of the denial.  See Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007)

The Board thus finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the effective date claim 
decided herein, is available and not part of the claims file.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion on when it 
is based exclusively on the recitations of a claimant that 
have been previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for left 
ear hearing loss. 

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


